Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7, 13-14, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Kanai (Kanai, Hot-Pressing Method to Consolidate Gd3(Al,Ga)5O12:Ce Garnet Scintillator Powder for use in an X-ray CT Detector, International Journal of Applied Ceramic Technology, 10[S1], E1-E10 (2013)).
	Regarding Claim 1, Chen teaches a method of making a scintillator material (abstract), the method comprising: forming a dried ceramic composition into a ceramic body comprising a chemical composition (Ce0.003 Gd1.998 Y0.999) Ga3Al2O12 (2. Experimental Section, 1st para.); sintering the ceramic body to form a sintered ceramic body (2. Experimental Section, 2nd para.); and increasing a density of the sintered ceramic body by applying an increased temperature and isostatic pressure to form the scintillator material (2. Experimental Section, 2nd para.).
	Chen does not explicitly teach surrounding the sintered ceramic body by a powder mixture comprising a garnet powder; however, Kanai teaches garnet powdered reaction barrier materials for surrounding garnet scintillator powders in hot pressing methods (abstract).  Kanai teaches the reaction barrier material was placed around the scintillator compact, which could prevent mutual reactions between the scintillator compact and hot-pressing graphite mold (pg. E3, Col. 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chen to include a reaction barrier material in the hot-pressing, as taught in Kanai, in order to prevent mutual reactions between the scintillator compact and hot-pressing graphite mold.
	Regarding Claim 3, Chen teaches wherein sintering the ceramic body is performed in a presence of oxygen (2. Experimental section, para. 2).
	Regarding Claim 4, Chen teaches the temperature used to increase the density of the sintered ceramic body is 1700°C (2. Experimental section, para. 2).
	Regarding Claim 5, Chen teaches annealing, subsequent to increasing the density of the sintered ceramic body, at a temperature of 1350°C, i.e. about 1300°C (2. Experimental section, para. 2).
	Regarding Claim 8, Chen teaches forming a slurry comprising the claimed formula; drying the slurry to form a dried ceramic powder composition; and forming the dried ceramic powder composition into a ceramic body (2. Experimental section, para. 1). 
	Regarding Claim 10, Chen teaches sintering the ceramic body in a presence of oxygen (2. Experimental section, para. 2).
	Regarding Claim 11, Chen teaches the temperature used to increase the density of the sintered ceramic body is 1700°C (2. Experimental section, para. 2).
	Regarding Claim 12, Chen teaches annealing, subsequent to increasing the density of the sintered ceramic body, in a presence of oxygen at a temperature of 1350°C, i.e. about 1300°C (2. Experimental section, para. 2).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Kanai (Kanai, Hot-Pressing Method to Consolidate Gd3(Al,Ga)5O12:Ce Garnet Scintillator Powder for use in an X-ray CT Detector, International Journal of Applied Ceramic Technology, 10[S1], E1-E10 (2013)) as applied to claims 1, 3-5, 8, and 10-12 above, and further in view of Kuntz (US 2010/0294939).
	Regarding Claims 2 and 9, Chen teaches the powders weight to achieve the desired chemical stoichiometry (2. Experimental section, para. 1).  Chen does not teach wherein the chemical composition is the claimed formula; however, rare earth aluminum-gallium garnets having the claimed formula are known in the art (Kuntz [0030]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the stoichiometry of Chen to include other known stoichiometries, including those within the claimed ranges of Kuntz, because they are known suitable rare earth aluminum-gallium garnets in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the scintillator of Chen with stoichiometries as taught in Kuntz.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Kanai (Kanai, Hot-Pressing Method to Consolidate Gd3(Al,Ga)5O12:Ce Garnet Scintillator Powder for use in an X-ray CT Detector, International Journal of Applied Ceramic Technology, 10[S1], E1-E10 (2013)) as applied to claims 1, 3-5, 8, and 10-12 above, and further in view of Loureiro (US 2006/0100088).
	Regarding Claim 15, Chen teaches forming a slurry comprising the claimed formula; drying the slurry to form a dried ceramic powder composition; and forming the dried ceramic powder composition into a ceramic body (2. Experimental section, para. 1).  Chen does not explicitly teach freezing and drying a ceramic slurry to form a dried ceramic composition; however, freeze drying is a known alternative to temperature-assisted drying in the art (see Loureiro [0026]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chen to include freeze drying, as taught in Loureiro, because it is a known drying method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the green ceramic of Chen with freeze drying as taught in Loureiro.
	Regarding Claim 17, Chen teaches sintering the ceramic body in a presence of oxygen (2. Experimental section, para. 2).
	Regarding Claim 18, Chen teaches annealing, subsequent to increasing the density of the sintered ceramic body, in a presence of oxygen at a temperature of 1350°C, i.e. about 1300°C (2. Experimental section, para. 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Kanai (Kanai, Hot-Pressing Method to Consolidate Gd3(Al,Ga)5O12:Ce Garnet Scintillator Powder for use in an X-ray CT Detector, International Journal of Applied Ceramic Technology, 10[S1], E1-E10 (2013)) and Loureiro (US 2006/0100088) as applied to claims 15 and 17-18 above, and further in view of Kuntz (US 2010/0294939).
	Regarding Claim 16, Chen teaches the powders weight to achieve the desired chemical stoichiometry (2. Experimental section, para. 1).  Chen does not teach wherein the chemical composition is the claimed formula; however, rare earth aluminum-gallium garnets having the claimed formula are known in the art (Kuntz [0030]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the stoichiometry of Chen to include other known stoichiometries, including those within the claimed ranges of Kuntz, because they are known suitable rare earth aluminum-gallium garnets in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the scintillator of Chen with stoichiometries as taught in Kuntz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712